                                               I N T H E U N I T ED ST AT ES BAN K RU PT CY COU RT
                                                 FOR T H E N ORT H ERN DI ST RI CT OF ALABAM A

  Fill in this information to identify your case:
                                                                                                                     Check if this is an amended plan
                                                                                                                     Amends plan dated:
 Debtor 1         Michael Hugh Anderson, Sr.
                    Name: First Middle Last



 Debtor 2         Angela Bailey Anderson
(Spouse, if filing) Name: First Middle Last



 Case number
(If known)




Cha pt e r 1 3 Pla n

  Pa rt 1 :          N ot ic e s

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
            that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders, and judicial
            rulings may not be confirmable.

                    In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders that
                    provision ineffective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
                    you may wish to consult one.

                    If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least
                    7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if no
                    objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid under this
                    plan.

                    The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to check a box
                    that applies renders that provision ineffective.
                     The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment or no
                     payment at all to the secured creditor.
                     The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase money security interest, as set out in Part 3, §
                     3.4.
                     The plan sets out nonstandard provision(s) in Part 9.



  Pa rt 2 :             Pla n Pa ym e nt s a nd Le ngt h of Pla n



2.1 Debtor(s) will make regular payments to the trustee as follows:

+            $     1,700.00                    per month                     for 60                        months
-
Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):

        ✔     Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

              State of Alabama Department of Corrections

              Debtor(s) will make payments directly to the trustee.

              Other        (specify method of payment)


                                                                               Chapter 13 Plan                                                                 Page 1 of 6
               Case 20-80538-CRJ13                       Doc 4       Filed 02/21/20 Entered 02/21/20 12:49:08                                Desc Main
                                                                    Document      Page 1 of 6
Debtor(s): Michael Hugh Anderson, Sr. & Angela Bailey Anderson             Case number:                                                           Eff (01/01/2019)



2.3 Income tax refunds and return. Check one.

      ✔   Debtor(s) will retain any income tax refunds received during the plan term.

          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
          over to the trustee income tax refunds received during the plan term, if any.

          Debtor(s) will treat income tax refunds as follows:



          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.


2.4 Additional Payment. Check all that apply.

      ✔   None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 Adequate Protection Payments.

     Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof of claim
     in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds are available after
     the proof of claim is properly filed.



  Pa rt 3 :     T re a t m e nt of Se c ure d Cla im s



3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

      ✔   Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These payments will be
          disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
          through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of claim, amended proof of claim, or notice of
          payment change control over any contrary amounts listed below as to the estimated amount of the creditor’s total claim, current installment
          payment, and arrearage.

                                                         Estimated           Current
                                                                                             Amount of   Months Monthly Fixed   Monthly Fixed
                                                         Amount of         Installment
          Name of Creditor            Collateral                                             Arrearage Included in Payment on    Payment on
                                                          Creditor's        Payment
                                                                                              (if any)  Arrearage   Arrearage Arrearage to Begin
                                                         Total Claim   (including escrow)
 +                                                                     $1,510.25
 -
                                                                       Disbursed by:
                                  Principal
                                  Residence 128
      Carrington Mortgage                                $210,000.00 Debtor(s)              $0.00          0            $0.00
                                  Horse Pin Place
                                  Harvest                              To begin:

                                                                       3/1/2020



3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.

      ✔   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.


          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




          Case 20-80538-CRJ13                      Doc 4         Filed Chapter
                                                                       02/21/2013 Plan Entered 02/21/20 12:49:08                        Desc Main         Page 2 of 6
                                                                Document            Page 2 of 6
Debtor(s): Michael Hugh Anderson, Sr. & Angela Bailey Anderson               Case number:                                                 Eff (01/01/2019)


     ✔   The claims listed below:
                1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                   for the personal use of Debtor(s), or
                2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value, or
                3. are fully secured.
         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee as
         specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim controls over any
         contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled by the plan.

         The holder of any claim listed below will retain the lien until the earlier of:

              (a) payment of the underlying debt determined under nonbankruptcy law, or

              (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                                           Monthly       Estimated
                                                                                                                        Monthly Fixed   Monthly Fixed
                                          Adequate       Amount of                              Value of     Interest
              Name of Creditor                                                   Collateral                              Payment to      Payment to
                                          Protection      Creditor's                            Collateral     Rate
                                                                                                                          Creditor         Begin
                                           Payment       Total Claim

    +     Santander Consumer USA $100.00                $10,000.00      2015 Nissan Altima     $10,000.00    5.25 % $400.00
    -

3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase money ("Non-PPM") security interest avoidance. Check all that apply.

     ✔   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.




          Case 20-80538-CRJ13                      Doc 4        Filed Chapter
                                                                      02/21/2013 Plan Entered 02/21/20 12:49:08                  Desc Main        Page 3 of 6
                                                               Document            Page 3 of 6
Debtor(s): Michael Hugh Anderson, Sr. & Angela Bailey Anderson                 Case number:                                                          Eff (01/01/2019)



3.5 Surrender of collateral. Check one.

      ✔    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




  Pa rt 4 :          T re a t m e nt of Fe e s a nd Priorit y Cla im s


4.1 General.

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.



4.2 Chapter 13 case filing fee. Check one.

       ✔   Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.

           Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.


4.3 Attorney’s fees.

      The total fee requested by Debtor(s)’ attorney is $ 3,750.00             . The amount of the attorney fee paid prepetition is $ 500.00          .

      The balance of the fee owed to Debtor(s)' attorney is $ 3,250.00             , payable as follows (check one):

           $                 at confirmation and $                       per month thereafter until paid in full, or

       ✔   in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.



4.4 Priority claims other than attorney’s fees and domestic support obligations. Check one.

       ✔      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5 Domestic support obligations. Check one.

       ✔      None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.




  Pa rt 5 :        T re a t m e nt of N onpriorit y U nse c ure d Cla im s



5.1 Nonpriority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.


5.2 Percentage, Base, or Pot Plan. Check one.

           100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.

           Percentage Plan. This plan proposes to pay                    % of each allowed nonpriority unsecured claim.

           Pot Plan. This plan proposes to pay $                               , distributed pro rata to holders of allowed nonpriority unsecured claims.

       ✔   Base Plan. This plan proposes to pay $ 102,000.00               to the trustee (plus any tax refunds, lawsuit proceeds, or additional
           payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
           disbursements have been made to all other creditors provided for in this plan.




5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.




           Case 20-80538-CRJ13                       Doc 4        Filed Chapter
                                                                        02/21/2013 Plan Entered 02/21/20 12:49:08                          Desc Main         Page 4 of 6
                                                                 Document            Page 4 of 6
Debtor(s): Michael Hugh Anderson, Sr. & Angela Bailey Anderson               Case number:                                       Eff (01/01/2019)


      ✔       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

      ✔   None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.


5.5 Other separately classified nonpriority unsecured claims. Check one.

      ✔   None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.




  Pa rt 6 :       Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s


6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

      ✔   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected. Check one.
      ✔   None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



  Pa rt 7 :        Se que nc e of Pa ym e nt s



7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
    forth in the administrative order for the division in which this case is pending.




  Pa rt 8 :       V e st ing of Prope rt y of Est a t e



8.1 Property of the estate will vest in Debtor(s) (check one):

      ✔   Upon plan confirmation.

          Upon entry of Discharge.



  Pa rt 9 :       N onst a nda rd Pla n Provisions


      ✔   None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.




              Case 20-80538-CRJ13                    Doc 4      Filed Chapter
                                                                      02/21/2013 Plan Entered 02/21/20 12:49:08         Desc Main        Page 5 of 6
                                                               Document            Page 5 of 6
Debtor(s): Michael Hugh Anderson, Sr. & Angela Bailey Anderson        Case number:                                                  Eff (01/01/2019)




 Pa rt 1 0 :      Signa t ure s


Signature(s) of Debtor(s) (required):



              /s/ Michael Hugh Anderson, Sr.                         Date Feb 5, 2020



              /s/ Angela Bailey Anderson                             Date Feb 5, 2020




Signature of Attorney for Debtor(s):           /s/ Joseph G. Pleva                                    Date Feb 5, 2020


     Name/Address/Telephone/Attorney for Debtor(s):

     Joseph G. Pleva
     3330 L and N Dr., Suite C
     Huntsville, AL 35801
     256-617-7115
     plevalaw@gmail.com




By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions included
in Part 9.




           Case 20-80538-CRJ13                  Doc 4      Filed Chapter
                                                                 02/21/2013 Plan Entered 02/21/20 12:49:08                 Desc Main        Page 6 of 6
                                                          Document            Page 6 of 6
